Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/17/2019. It is noted, however, that applicant has not filed a certified copy of the CN2019113039303 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In line 2 of pg. 2, “0.5-1.5x10-3Pa” should read “0.5-1.5x10-3 Pa”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 6-9 objected to because of the following informalities: 
In claim 1 lines 11 and 12, “rotates” should read “rotate.”
In claim 1, the phrase “between 20% to 30%” should read “between 20% and 30%.”
In claim 6, the phrase “between -40V to-300V” should read “between -40V and -300V.”
In claim 7, the phrase “between 100-250sccm” should read either “100-250 sccm” or “between 100 and 250 sccm.”
In claim 7, the phrase “between 2 minutes to 10 minutes” should read “between 2 minutes and 10 minutes.”
In claim 8, the phrases “between 40sccm to 80sccm,” “between 150sccm to 250sccm,” and “between 1 minute to 5 minutes” should read “between 40sccm and 80sccm” “between 150sccm and 250sccm,” and “between 1 minute and
In claim 9, the phrases “between 0.5A to 1A” and “between 1 minute to 4 minutes” should read “between 0.5A and 1A,” and “between 1 minute and 4 minutes,” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, the phrase “supplying a bias voltage to the hanging rack to increase voltage to 700 V” is unclear as to what the 700 V voltage is applied to. Claim 6 specifies that the bias voltage supplied to the hanging rack is between -40V and -300V but this range contradicts with the voltage of 700 V; therefore, it is unclear whether the 700 V is also a bias voltage before being reduced to a value between -40V and -300V or if the 700 V is applied to a different element (e.g. the target).
In lines 43-44 of claim 1, the phrase “turning off gases” is unclear as to whether this limitation refers to turning off the nitrogen and argon gases or another combination of gases.
In claims 2 and 3, “the variation of the number of … atoms” is unclear as to whether the number of atoms refers to the atoms in the silver bactericidal film or the number of atoms in the vacuum furnace during deposition.
Claims 4-9 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shizhi (CN107653441A) in view of Burrell (US 5837275 A), Mak (US 20180105947 A1), Zhao (CN101941309A), Rasmussen (WO 2006097109 A2), Liping (CN 107815644 A), Hong (CN 108977776 A), Utsumi (US 20010024737 A1), Morita (US 20080233388 A1), and Miyake (US 20160069383 A1). Shimatani (US 20050172829 A1) and Kawakami (US 20050208325 A1) are used as evidence of inherency.
Regarding claim 1, Shizhi (CN107653441A) teaches cleaning a workpiece (para 0009) and hanging the pretreated workpiece on a hanger (hanging rack) and placing the hanger into a vacuum furnace (para 0010), supplying a bias voltage to the hanging rack (para 0010), vacuuming the vacuum furnace to 0.5-1.5x10-3 Pa (para 0010), and making the workpiece rotate on the hanger while the rack rotates in the furnace (para 0010). Shizhi teaches that the power is turned on and voltage is adjusted to 30-40 V with a duty cycle (ratio) of 20% to 30% (para 0011). Shizhi also teaches that the vacuum degree reaches 0.3 to 1 Pa by introducing argon (para 0011). Shizhi teaches plating an antibacterial (bactericidal) layer comprising titanium and silver formed by sputtering titanium and silver targets (silver bactericidal film layer on the surface of the workpiece by initiating a silver sputtering target) (para 0012). Shizhi also teaches completing the plating by turning off the titanium target and the silver target, and turning off all gases (para 0013). Shizhi also teaches strengthening the pumping (air extracting) in the furnace for 5-10 minutes to remove residual carbon ions in the vacuum furnace (para 0013). Shizhi also teaches 
Shizhi fails to explicitly teach that the substrate is metal. However, Burrell (US 5837275 A) teaches that metals, such as aluminum, and plastics are both used for medical devices to be coated with anti-microbial coatings by sputtering metals such as Ag (silver) (col 9 line 1-41, line 61-67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plastic substrate of Shizhi with an aluminum substrate because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Shizhi fails to explicitly teach removing oil from a workpiece and placing the workpiece in an acidic solution for chemical polishing. However, Mak (US 20180105947 A1) teaches a method for pretreating an aluminum substrate before preparing an antibacterial film, wherein the pretreatment process includes removing oil from the workpiece, cleaning the workpiece and putting the workpiece in an acid solution for chemical polishing (para 0007-0008). Shizhi teaches cleaning the workpiece including a cleaning agent (para 0014). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the cleaning method of Mak to clean the aluminum substrate of Shizhi in view of Burrell.
Shizhi fails to explicitly teach increasing the voltage of the rack to 700 V, removing an oxidation film on the workpiece by introducing argon to enable argon ions to bombard the surface of the workpiece, and reducing the bias voltage before plating. However, Zhao (CN101941309A) teaches polishing and cleaning a workpiece before applying a bias voltage to clean the workpiece by Ar ion bombardment in order to remove oxides on the surface of the workpiece (para 0019-0020). Zhao also teaches reducing the bias voltage from 600 V during ion  
Shizhi fails to explicitly teach forming a pure titanium layer by initiating a titanium sputtering target, plating a bactericidal carrier layer by forming a TiN film layer on the workpiece by keeping the titanium sputtering target sputtering and introducing nitrogen, and completing the plating of the bactericidal film carrier layer by keeping the titanium target sputtering and continuously introducing nitrogen and forming a titanium carbonitride bactericidal film carrier layer on the surface of the workpiece by introducing the argon at a first flow rate and introducing acetylene gas. However, Rasmussen (WO 2006097109 A2) teaches an antimicrobial coating including sputtering of Ti in a N2 and argon atmosphere to form TiN followed by sputtering of Ag in argon onto a metal substrate (Example 6 pg. 24 line 1-17). Additionally, Liping (CN 107815644 A) teaches a TiN/Ag composite layer used for antibacterial protection (para 0031, 0118-0119). Shizhi teaches depositing a Ti based, TiSi2, layer followed by a composite TiSi2 and Ag layer as an antibacterial film (para 0011-0012). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Furthermore, Hong (CN 108977776 A) teaches coating a substrate, which may be aluminum alloy (para 0010), with a Ti binding layer, a TiN/TiCN transition layer and a functional layer of TiN/MoS2-Ag (para 0009). Specifically, Hong teaches introducing argon and depositing a Ti bonding layer using a Ti cathode target material (para 0017), then replacing the gas with N2 to produce a TiN layer (keeping the Ti target on), and then replacing the gas with a mixed gas of N2 and C2H2 (acetylene) to produce a TiCN layer (para 0018). Because Hong teaches that such methods were operable for depositing a TiN layer and functional layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a Ti binding layer before depositing TiN and depositing TiCN after TiN to form a TiN/TiCN transition layer on a metal substrate according to the Hong process before depositing a functional coating comprising TiN/Ag with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Additionally, Shizhi teaches introducing acetylene when depositing the TiSi2/Ag layer (para 0012), despite the carbon not being present in the film. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to continue introducing acetylene gas during the deposition of the TiN/Ag layer. As a 
Hong fails to explicitly teach that the Ti, TiN, and TiCN layers are deposited by sputtering. However, Utsumi (US 20010024737 A1) teaches sputtering and arc deposition as alternative methods for depositing a film, such as Ti, on a substrate subjected to irradiation treatment (para 0067). Because Hong teaches cathode arc evaporation devices to ionize the Ti target material after sputter cleaning (irradiation treatment) (para 0017) and Utsumi recognizes sputtering and arc deposition as alternative deposition methods, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ti arc evaporation cathode of Hong with a Ti sputtering target because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). 
Shizhi in view of Hong and Utsumi fails to explicitly teach introducing an argon gas when depositing the TiCN layer. However, Morita (US 20080233388 A1) teaches forming a TiCN layer by sputtering a Ti target with nitrogen, argon, and acetylene (C2H2) (para 0008). Because Morita teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform reactive sputtering with argon (at a first flow rate), N2, and C2H2 in the sputtering process of Hong with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Shizhi in view of Hong and Utsumi fails to explicitly teach keeping the titanium target sputtering for 3 to 4 minutes when forming the pure titanium layer. However, Miyake (US 20160069383 
	
Claims 2-7 and 9:
Regarding claim 2, Shizhi fails to explicitly teach the color of the bactericidal film varies along with the variation of the number of nitrogen atoms. However, the combination of references in the claim 1 rejection teaches a similar process as the instant application. Similar processes must necessarily yield similar results. Therefore, the process of Modified Shizhi must necessarily yield a bactericidal film that varies in color along with the variation in the number of nitrogen atoms. See MPEP 2112. Alternatively, Shimatani (US 20050172829 A1) teaches that TiN changes color based upon its nitrogen content (para 0024). Therefore, the bactericidal film described in the claim 1 rejection, which includes both TiN and Ag, would inherently vary in color along with the variation of nitrogen atoms.
Regarding claim 3, Shizhi fails to explicitly teach the color of the bactericidal film varies along with the variation of the number of carbon atoms. However, the combination of references in the claim 1 rejection teaches a similar process as the instant application. Similar processes must necessarily yield similar results. Therefore, the process of Modified Shizhi must necessarily yield a bactericidal film that varies in color along with the variation in the number of carbon atoms. See MPEP 2112. Alternatively, Shizhi teaches that carbon atoms affect the color of the PVD film by adhering to the film (para 0027) and Kawakami (US 20050208325 A1) teaches the sum of C and N content affects the color of a decorative article including TiCN (para 0081). Therefore, the 
Regarding claim 4, Mak teaches the acidic solution is a nitric acid solution (para 0015).
Regarding claim 5, as described in the claim 1 direction, Shizhi in view of Burrell teaches an aluminum workpiece.
Regarding claim 6, Shizhi teaches the hanger (hanging rack) may have a bias voltage of -200 V (between -40 and -300 V) (para 0036).
Regarding claim 7, Shizhi teaches supplying a target current of 10 A for Ti and Si targets, electroplating time of 2-10 minutes, and argon flow rate of 100-250 sccm when forming the TiSi2 layer (para 0016). Additionally, the TiSi2 layer of Shizhi was substituted with the TiN layer of Rasmussen, as described in the claim 1 rejection. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar argon flow rate, Ti target current and electroplating time for depositing the TiN layer. Alternatively, Shizhi teaches that the electroplating time can control the thickness of the film (para 0030) and therefore the electroplating time is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of electroplating time by routine optimization, which can include a electroplating time from 2 to 10 minutes. See MPEP 2144.05(II). 	
Regarding claim 9, Shizhi teaches the target current of the silver target is 0.5-1A and the sputtering time of the silver target is 1-4 minutes (para 0018).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shizhi (CN107653441A) in view of Burrell (US 5837275 A), Mak (US 20180105947 A1), Zhao (CN101941309A), Rasmussen (WO 2006097109 A2), Liping (CN 107815644 A), Hong (CN 108977776 A), Utsumi (US 20010024737 A1), Morita (US 20080233388 A1), and Miyake (US 20160069383 A1), as applied to claim 1 above, and further in view of Okamura (US 20160047031 A1), Nakagawa (US 20120043617 A1), and Yamasaki (US 20100227459 A1).
Regarding claim 8, Shizhi in view of Morita fails to explicitly teach depositing TiCN with a first argon flow rate of 40 to 80 sccm and introducing acetylene gas at a third flow rate of 150 to 250 sccm for a duration of 1 to 5 minutes. However, Okamura (US 20160047031 A1) teaches the flow rate of N2 and CH4 (hydrocarbon) may be adjusted to control the composition of a TiCN film (para 0120). Additionally, Nakagawa (US 20120043617 A1) teaches that N2 and Ar flow rates during sputtering can be adjusted to control film composition (Ti/N ratio), density, or work function of a Ti based film (para 0063). Furthermore, Yamasaki (US 20100227459 A1) teaches film composition can be changed by controlling gas flow rates and gas supplying times (para 0016). Therefore, the Ar flow rate, the hydrocarbon (acetylene) flow rate, and gas supplying time are all recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of Ar flow rate, acetylene flow rate, and gas supplying times by routine optimization, which can include an Ar flow rate of 40 to 80 sccm, an acetylene flow rate of 150 to 250 sccm, and an acetylene gas supplying time (duration) of 1 to 5 minutes. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794